                           Case 4:20-cv-00089-RSB-CLR Document 11 Filed 10/05/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  TAVORIS L. JOHNSON,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:20-cv-89

                  SHERIFF JOHN T. WILCHER,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated September 29, 2020, adopting the United States

                      Magistrate Judge's Report and Recommendation as the opinion of the Court, judgment is hereby

                      entered dismissing Plaintiff's complaint. This case stands closed.




            Approved by: ________________________________




            October 5, 2020                                                     John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
